Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 8, and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites initiating determining routes for test drives, determining a geographical area, determining a starting point, determining a destination point, determining the plurality of test features, creating a logical expression, determining at least one route. 
The limitations of determining routes for test drives, determining a geographical area, determining a starting point, determining a destination point, determining the plurality of test features, creating a logical expression, determining at least one route, as drafted, are processes that, under their broadest reasonable interpretation, cover their performance in the human mind but for the recitation of generic computer components. That is, other than reciting “by a computational device” and “a computational program”, nothing in the claim element precludes the step from practically being performed in the mind. For example, determining a geographical area, determining a starting point, determining a destination point, determining the plurality of test features, creating a logical expression, determining at least one route in the context of this claim encompasses the user to make a decision about a plurality of routes based on the relationship between a plurality of test features that the user may encounter while driving within a specific geographic area. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional elements – a plurality of test features are to be encountered or avoided on the routes, by a computational device, routes which have the starting point and the destination point and which satisfy the logical expression, by a database that includes a map material for the area and positions or areas where the plurality of test features T1, ..., Tn are located; displaying a representation of the determined routes for a user for the purpose of selecting a selected route, a computer program product, a computer having a processing device and a non-transitory, processor-readable storage medium in communication with the processing device, wherein the non-transitory, processor- readable storage medium comprising one or more programming instructions that, when executed by the computer program product, cause the processing device to perform the determination functions recited above, an input device and a display device. The computing device, computer program product, input device, display device, and computer in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining routes, test drive features, geographic area and creating the logical expression) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Furthermore, defining the start point and destination point of the routes, and the composition of the database are interpreted to be insignificant details necessary for the performance of the abstract idea in the human mind, without imposing any meaningful limits on its practice. Finally, displaying the determined routes is considered an insignificant extra-solution activity in the form of data outputting for the purpose of route selection. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computing device, computer program product, input device, display device, and computer in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining routes, test drive features, geographic area and creating the logical expression) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Furthermore, the displaying of the routes for selection in re-interpreted in this step to be considered well-known, routine, conventional steps in the art in the form of outputting the data on a display device. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Dependent claims 2-7 and 9 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional elements, if any, in the dependent claims are not sufficient to amount to significantly more than the judicial exception for the same reasons as with claims 1, 8, and 10.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 10 recite: 
“a logical expression which places the plurality of test features T1, ..., Tn in a logical relationship to one another”: it is unclear what the applicant means by the “logical expression”; for example, does the logical expression refer to a mathematical expression that relates the test features with each other (i.e. equation or formula [ax+b =c]), or does it refer to a statement, i.e. word expression that represents a relationship between the test features (Example word expression: T1 is a test feature that must be encountered or avoided before test feature T2); or if it represents a graphical representation that shows the test features with respect to each other on an image (test feature T1 is across the street from test feature T2 on a road map image; See Figures of POIs in prior art rejection below); therefore, this limitation is considered indefinite, and is broadly interpreted to represent any expression (word, mathematical, or graphical);
the claims recite “determining routes” in the preamble”, then later recite “the routes,” “at least one route”, and “the determined routes”. However, it is unclear if all those route recitations refer to the same routes determined or to be determined, or to different/separate routes.
“determining, by a computational device, at least one route….by a database that includes”: this limitation is considered indefinite because it is unclear if the determination is performed by the computational device or by the database; thus, the metes and bounds of the claims are indefinite; 
“the area and positions or areas”: while it is clear that “the area” refers to the geographic area recited earlier; yet is it unclear if the “areas” include or exclude those areas or do not; 
“selecting a selected route”: this limitation is indefinite because it is unclear how the selection is performed on a selected route (i.e. a route that has been already selected is going to be selected again?); furthermore, it is unclear if the selected route recited herein is among the routes determined or not;
Claims 2-7, and 9 depend from claims 1 and 8, and include all of their limitations, but do not cure their deficiencies, rendering them rejected under the same rationale. 
Claims 1 and 10 recite:
 “the purpose”: there is insufficient antecedent basis for this term in the claims, rendering the metes and bounds of the claims indefinite;
Claims 1, 8, and 19 recite:
“map material”: this term is considered indefinite because it is unclear what the map material comprises, includes or excludes with respect to the geographic area of the test drive and the location; for example, does it include a specific boundary, radius, or range of the surrounding of the vehicle and/or does it include specific features, landmarks, or obstacles within the geographic area;
Claims 2-7 depend from claim 1, include all of its limitations and do not cure its deficiencies, rendering it rejected under the same rationale;
Claim 2 recites:
“the plurality of test features T1, ..., Tn are to be encountered and avoided”: the independent claim from which this claim depends, recites the plurality of test features T1, ..., Tn are to be encountered or avoided; the boundaries of the term and (which necessitates that the test features be both, encountered and avoided) differ from the boundaries of the term or (which necessitates that the test features be either encountered or  avoided, but not necessarily the two together); therefore it is unclear if the applicant is trying to refer to the same plurality of test features recited earlier in the independent claims or different ones; in the case the applicants is defining new test features to be encountered and avoided, the claim will be rejected because there is insufficient antecedent basis for the plurality of test features T1, ..., Tn are to be encountered and avoided, rendering the metes and bounds of the claim indefinite;
“the generation of the logical expression”: there is insufficient antecedent basis for this term in the claims, nor in the claims from which they depend; rendering the metes and bounds of the claim indefinite. 
Claim 7 recites “a length of a radius around the starting point”. This limitation is indefinite because it is unclear what the limits/boundaries of the length of the radius around the starting point are; in other words, it is unclear how far from the starting point is the “length of the radius”, which in turn makes the bounds of the geographic area undefined.
Claim 9:
“the map material for a geographical area in which a test drive is to take place and positions and areas where in which test features T1, ..., Tn are located”: this limitation is considered indefinite because claim 8, from which it depends also recites a map material for the area and positions and areas where in which the test features T1, ..., Tn are located. Therefore, it is unclear what the applicant is trying to add, define, or reveal in this dependent claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Braley (US20200189608A1; “Braley”) in view of Kumar et al. (US20190390963; “Kumar”).
Regarding claims 1, 8, and 10, Braley discloses a method for determining routes for test drives wherein a plurality of test features are to be encountered or avoided on the routes (Abstract; See Figure 6; [0072]: “In order to perform the plurality of performance checks on the vehicle, a test route may be determined. In this regard, computing device 110 may determine the test route based on a location of the vehicle, map data, and the types of performance checks to be performed and [0078]: “the segments of test routes selected for each type of performance check may be the same or have overlapping portions, or in other words, a given segment may be used for performing multiple types of performance checks” ), the method comprising the steps: 
•	determining a geographical area in which a test drive is to take place ([0049]; [0109]; Fig. 6; [0072]); 
•	determining a starting point from which the test drive should start ([0072]: “computing device 110 may determine that vehicle 100 is currently parked by the curb in lane 212 near intersection 219”)
•	determining a destination point at which the test drive should end (See Figure 6; [0082]: “The test route need not be a closed loop. For example, as shown in FIG. 6, computing device 110 may
determine to go on a next segment at the end of segment 650, instead of returning to the beginning of the test route”, “the test route may be a closed loop, for example, computing device 110 may determine an additional segment connecting the end of segment 650 back to the beginning of segment 610”);
•	determining the plurality of test features T1, ..., Tn, which are relevant for the test drive ([0070]: “the shape, location, and other characteristics of features shown in map data”,  [0075]: map check; Figure 6; [0100]-[102]; Features relative to the test drive are interpreted to be features, both, detected by the sensors and stored in the map, i.e. map check);
•	creating a logical expression which places the plurality of test features T1, ..., Tn in a logical relationship to one another ([0100]-[0102]: “As shown, while at location [x_b, y_b], LIDAR sensor(s) 180 of vehicle 100 detects a no-enter sign 910 near exit 284 of parking lot 280.” In reference to Figure 9; The relationship/matching between the stored features and the detected features is broadly interpreted to read on the logical expression that generates a logical relationship between the test features);
•	determining, by a computational device, at least one route which are located within the geographical area, which have the starting point and the destination point and which satisfy the logical expression, by a database that includes a map material for the area and positions or areas where the plurality of test features T1, ..., Tn are located ([0072]: “For instance, computing device 110 may  determine that vehicle 100 is currently parked by the curb in lane 212 near intersection 219, and determine, based on map data 200, a test route nearby so that vehicle 100 does not need to drive to a designated depot or testing center just to perform these tests;”; See Figure 6; [0073]: “For example, the list of required performance checks may include items such as … "perform a map check using a stop sign stored in map data at least once per month," "perform a component check on all four tires at least once per week," etc. In one aspect, computing device 110 may select a plurality of segments, such as a plurality of road segments, using map data and stored sensor data, where each of the plurality of road segments is selected for performing one or more of the required performance checks. Computing device 110 may then connect the plurality of road segments, and connect the location of the vehicle to one of the plurality of road segments to determine a test route in order to allow the vehicle to perform the plurality of performance checks”; [0100]-[0102])
•	displaying a representation for the user ([0037]).
However, Braley does not explicitly state displaying a representation of the determined routes for the user for the purpose of selecting a selected route.
On the other hand, Kumar teaches displaying a representation of the determined routes for the user for the purpose of selecting a selected route (Fig. 3; Fig. 4; [0057]-[0060]).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Braley reference and include features from the Kumar reference, and enable the user to select the test segments/routes via the display. Doing so would provide the user/operator with control over the selected test route/segments, which further takes the user preferences into consideration for performing map checks.
Regarding claim 2, Braley discloses determining a plurality of frequencies H1, ..., Hn of the plurality of test features T1, ..., Tn with which the plurality of test features T1, ..., Tn are to be encountered and avoided during the test drive, wherein the plurality of frequencies H1, ..., Hn are taken into account for the generation of the logical expression ([0103]: “the map data may still pass a map test if a threshold number or percentage of traffic features stored in the map data have locations matching the detected locations from the collected sensor data. For instance, computing device 110 may determine that
map data 200 may still pass the map test if at least five or at least 80% of the stored features have locations matching the collected sensor data”).
Regarding claim 3, Braley discloses the displaying of the representation of the determined routes is carried out such that a user views the plurality of frequency H1, ..., Hn of the plurality of test features T1, ..., Tn for the determined routes (See Fig. 6, Number of traffic features, signs, is visible). 
Regarding claim 4, Braley discloses the plurality of test features T1, ..., Tn includes a plurality of traffic lights (Figure 6; [0077]: “five or more traffic lights on the test route,"; [0044]).
Regarding claim 5, Braley discloses the plurality of test features T1, ..., Tn includes a plurality of road signs (Figure 9: Stop sign 260 and no-enter sign 910; [0044]).
Regarding claim 6, Braley discloses the plurality of test features T1, ..., Tn includes a plurality of speed limits ([0041]: “these maps may identify the shape and elevation of roadways, lane markers, intersections, crosswalks, speed limits, traffic signal lights, buildings, signs, real time or historical traffic information, vegetation, or other such objects and information”; [0044]).
Regarding claim 7, Braley discloses the geographical area is determined by the starting point and a length of a radius around the starting point (Fig. 6; Fig. 9).
Regarding claim 9, Braley discloses the database includes the map material for a geographical area in which a test drive is to take place and positions and areas where in which test features T1, ..., Tn are located ([0072]: “For instance, computing device 110 may  determine that vehicle 100 is currently parked by the curb in lane 212 near intersection 219, and determine, based on map data 200, a test route nearby so that vehicle 100 does not need to drive to a designated depot or testing center just to perform these tests;”; See Figure 6; [0073]: “For example, the list of required performance checks may include items such as … "perform a map check using a stop sign stored in map data at least once per month," "perform a component check on all four tires at least once per week," etc. In one aspect, computing device 110 may select a plurality of segments, such as a plurality of road segments, using map data and stored sensor data, where each of the plurality of road segments is selected for performing one or more of the required performance checks. Computing device 110 may then connect the plurality of road segments, and connect the location of the vehicle to one of the plurality of road segments to determine a test route in order to allow the vehicle to perform the plurality of performance checks”; [0100]-[0102]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mason (US-20110238457-A1) teaches vehicle management systems and associated processes can consider energy consumption when selecting routes for fleet vehicles.
ROLF (US-20180259356-A1) teaches a method, apparatus, and computer program product are therefore provided for providing a navigation user interface to a plurality of points of interest.
HAMADA (US6728635B2) discloses a landmark update system enables route guidance through the use of landmark information which remains always the latest for route guidance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        

/RAMI KHATIB/Primary Examiner, Art Unit 3669